Case 1:21-cv-00002-JB-C Document 7 Filed 02/23/21 Pagelof2 PagelD#: 24

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

_ __CynthiaPerry
Plaintiff )

v. ) Civil Action No. 1:21-cv-00002-JB-C =

Cash App Corporation and Chime Financial, LLC ) :

Defendant ) iM 1

WAIVER OF THE SERVICE OF SUMMONS nt

=

To: Cynthia Perry _ : me

(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint, =
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you. =

I, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within

60 days from ———01/26/2021_~——_—__, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

:
Date: 02/23/2021 “ HNNV?

Signatue of the attorney or unrepresented party

—_ J. Walton Jackson (JACKJ1045)
Maynard C3666? Cale, P.C.

11 North Water Street, RSA Battle House Tower,

There is no “Cash App Corporation.” Cash App is an Suite 24290, Mobile, AL 36602

Square, Inc. (sued improperly as Cash App Corp.)

Printed name of party waiving service of summons

operating unit of Square, Inc., and therefore Square, Inc. Address

 

WJackson@maynardcooper.com
E-mail address

(251) 432-0001

Telephone number

is the proper party in this action.

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does vor include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or Of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 1:21-cv-00002-JB-C Document 7 Filed 02/23/21 Page2of2 PagelID#: 25

 

ll North Water Street
RSA Battle House Tower. Suite 24290
Mobile, AL 36602

VIA HAND DELIVERY

United States District Court

Southern District of Alabama, Southern Division
Attn: Clerk’s Office

155 St. Joseph Street

Mobile, Alabama 36602

1:21-cv-00002-JB-C
